Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 1 of 9 PagelD: 8

EXHIBIT A
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 2 of 9 PagelD: 9

BROWN, NOVICK & McKINLEY
Attorneys at Law %
By: Milton W. Brown, Esq.

Attorney ID No: 019891990

38 North Broad Street

Woodbury, NJ 08096

(856) 845-7898

 

 

Attorney for Plaintiff
NAVEED AHMAD, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION
MIDDLESEX COUNTY
Plaintiff,
DOCKET NoO.::
v.
Civil Action
ROBERT ALSTON, TRANSPORT
CORPORATION OF AMERICA, INC., COMPLAINT AND JURY DEMAND
JOHN DOE, JOHN DOE, INC., JOHN A.
DOE, INC.
Defendants,

 

The Plaintiff, NAVEED AHMAD, currently residing at 213 Meadows Lane NE,

Leesburg, Virginia, by way of Complaint against the above named parties, says:
FIRST COUNT

1. On or about the 8th day of May, 2019, the Plaintiff, NAVEED AHMAD, was the
operator of a motor vehicle/truck which was stopped in a Wawa parking lot on Rt. 535 in South
Brunswick, New Jersey. |

2. At the aforementioned time and place, the Defendant, ROBERT ALSTON, was the
operator of a motor vehicle/truck owned by Defendant, TRANSPORT CORPORATION OF
AMERICA, INC., which was traveling in the area of the Plaintiff's truck at the aforementioned

time and place.
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 3 of 9 PagelD: 10

3, JOHN DOE and/or JOHN DOE, INC., are fictitious names for an individual, either
male or female, or a business entity, who were negligent in the operation and/or ownership of a
motor vehicle at the aforesaid time and place.

4. At said time and place, the Defendants, ROBERT ALSTON, TRANSPORT
CORPORATION OF AMERICA, INC., JOHN DOE and/or JOHN DOE, INC. operated their
automobiles/trucks in such a careless and negligent fashion as to cause a collision.

5. The Defendants hit and ran, leaving the scene of the accident and lied about being in
an accident to the police. The Defendants left the scene of the accident, without stopping, which
is a violation of New Jersey laws.

6. By reason of the aforesaid, the Plaintiff, NAVEED AHMAD, was severely and
permanently injured, suffered, still suffers and will, in the future, suffer great pain and anguish,
was confined for a period of time and will so be confined in the future, became, still is and will,
in the future, be incapacitated from continuing his usual course of conduct and/or employment,
was obliged to incur large expenses in the care and treatment of the aforesaid injuries and was
otherwise injured, damaged and restricted in his bodily movements.

7. Additionally, the actions of Defendants, ROBERT ALSTON, TRANSPORT
CORPORATION OF AMERICA, INC., JOHN DOE and/or JOHN DOE, INC. in the operation
of a motor vehicle and in fleeing the scene and then denying involvement under oath were
willful, wanton, grossly reckless, and with malicious disregard for the bodily integrity of the
Plaintiff, NAVEED AHMAD, who was foreseeably harmed by the Defendant, ROBERT
ALSTON, TRANSPORT CORPORATION OF AMERICA, INC., JOHN DOE and/or JOHN
DOE, INC. .

WHEREFORE, the Plaintiff, NAVEED AHMAD, demands judgment against the
Defendants, ROBERT ALSTON, TRANSPORT CORPORATION OF AMERICA, INC., JOHN

DOE and/or JOHN DOE, INC. jointly, severally and/or in the alternative for such sums as will

 
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 4 of 9 PagelD: 11

reasonably compensate the Plaintiff for his damages including punitive damages, according to
the laws of New Jersey, plus costs of suit, and for whatever other relief the Court deems
equitable and just.

SECOND COUNT

The Plaintiff, NAVEED AHMAD, hereby repeats each and every allegation of the First
Count and makes same a part hereof as though set forth at tength herein.

8. TRANSPORT CORPORATION OF AMERICA, INC. is an individual or business
entity who was the agency and/or employer of the Defendant, ROBERT ALSTON.

9. At the aforesaid time, the Defendant, ROBERT ALSTON, was the agent, servant
and/or employee of the Defendant, TRANSPORT CORPORATION OF AMERICA, INC.,
and/or JOHN A. DOE, INC., and operated said vehicle in the scope of that employment.

10. The Defendants, TRANSPORT CORPORATION OF AMERICA, INC. and/or
JOHN A. DOE, INC., are responsible to the Plaintiff, NAVEED AHMAD, for the acts of the
Defendant, ROBERT ALSTON, through the doctrine of respondeat superior.

WHEREFORE, the Plaintiff, NAVEED AHMAD, demands judgment against the
Defendants, ROBERT ALSTON, TRANSPORT CORPORATION OF AMERICA, INC., JOHN
DOE, JOHN DOE, INC. and/or JOHN A. DOE, INC., jointly, severally and/or in the alternative
for such sums as will reasonably compensate the Plaintiff for his damages according to the laws
of New Jersey, including punitive damages, plus costs of suit, and for whatever other relief the

Court deems equitable and just.
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 5 of 9 PagelD: 12

DEMAND FOR JURY TRIAL
PLEASE TAKE NOTICE that the Plaintiff hereby demands a trial by jury as to all issues

contained herein.

BROWN, NOVICK & McKINLEY

4 [btn al Aden
Dated: [~ [} “2 By: Milton W. Brown, Esq.
Attorney for Plaintiff

CERTIFICATION PURSUANT TO R. 4:5-1
This is to certify that, to the best of my knowledge, the matter in controversy is not the
subject of any other action pending in any court or of a pending arbitration proceeding, nor is any
other action or arbitration proceeding contemplated. Further, at this time, there are no known
other parties who should be joined in this action.

BROWN, NOVICK & McKINLEY

Dated: \~| 5 - 1 By! " Milton W. Brown, Esq.
Attomey for Plaintiff
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 6 of 9 PagelD: 13

EXHIBIT B

 
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 7 of 9 PagelD: 14

BROWN, NOVICK & McKINLEY

Attorneys at Law
38 North Broad Street
Woodbury, New Jersey 08096
www. gimurylaw.com

* Milton W. Brown, Esquire (mbrown@sjinjurylaw.com)

 

> Michael T. Novick, Esquire (mnovick@sjinjurylaw.com) © Certified by the Supreme Court of
Scott C. McKinley, Esquire (smckinley@sjinjurylaw.com) New Jersey as a Civil Trial Attorney
June 30, 2020

VIA E-MAIL: jscgal@srstlaw.com
Jeffrey Segal, Esquire

Salmon, Ricchezza, Singer & Turchi, LLP
123 Egg Harbor Road, Suite 406

Sewell, New Jersey 08080

RE: Naveed Ahmad
D/A: 5/8/09
Your Vile No.: 202149

Dear Mr. Segal:

Pursuant to your recent requests, enclosed please find all medicals in my file including Dr,
Shasti’s complete records dated March 3, 2020 to June 8, 2020.

This is a significant case as you can see from the May 27, 2020 surgical report. The
operative procedure performed was an anterior cervical fusion, C5-6, C6-7; anterior cervical
discectomy, C5-6, C6-7, anterior cervical interbody cage placement, C5-6, C6-7; anterior cervical
plate, C5-6, C6-7; intraoperative spinal cord/neuromontoring to MEPs, SSEPs, EMGs; local
autograft from removed osteophytes; allograft, Matrix Bone Fibercel 2cc. Photographs of the
surgical scarring are also enclosed.

T cannot send you a demand since my client is still in post-operative treatment and I do not

know the extent of economic damages,
= oe yours,

Michael Novick, Esquire

MTN/smg (susang@sjinjurylaw.com)
Enclosures

In the interests of public health, and in adherence to the medical community’s recommendations,
our office will operate with only critica] staff on-site. The majority of our legal assistants and
attorneys are working remotely. Please send all correspondence, pleadings, discovery and any
other communication via email only. If you send communications via mail or fax they may not
be received and processed.

*Member of the New Jersey and Phone: (856) 845-7898
Pennsylvania Bar FAX: (856) 845-8443
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 8 of 9 PagelD: 15

EXHIBIT C
Case 3:21-cv-01787-FLW-DEA Document 1-3 Filed 02/03/21 Page 9 of 9 PagelD: 16

Christopher J. Kelleher

From: Michael Novick <mnovick@sjinjurylaw.com>

Sent: Tuesday, December 1, 2020 12:01 PM

To: Christopher J. Kelleher

Ce: Jeffrey Segal

Subject: RE: Naveed Ahmed v. Transport America, Inc. and Robert Anthony Alston Our File No.
202149

Chris, the client is done treating. It was recommended that he have shoulder surgery and he declined as he does not
want another surgery.

| am gathering the medicals and will forward them to you once | have them. The wage loss and business losses are
significant as he was never able to resume driving a truck following his neck surgery.

Our settlement demand is for your policy limits.

Regards, Mike

From: Christopher J. Kelleher <ckelleher@srstlaw.com>

Sent: Sunday, November 29, 2020 6:56 PM

To: Michael Novick <mnovick@sjinjurylaw.com>

Cc: Jeffrey Segal <JSegal@srstlaw.com>

Subject: RE: Naveed Ahmed v. Transport America, Inc. and Robert Anthony Alston Our File No. 202149

Hello Michael,

| am just following-up to see if plaintiff is still treating, and/or if you have a pre-suit settlement demand in this case.

Thanks,
Chris

From: Christopher J. Kelleher
Sent: Saturday, October 10, 2020 6:13 PM

To: mnovick@sjinjurylaw.com

Cc: Jeffrey Segal <JSegal@srstiaw.com>
Subject: Naveed Ahmed v. Transport America, Inc. and Robert Anthony Alston Our File No. 202149

Hello Michael,
We hereby follow up as to whether you are ready to provide a pre-suit settlement demand.
Thanks,

Jeff/Chris
